Per Curiam:
The relator was found guilty of an ofíense which fully justifies his dismissal .from the police force. The only question requiring consideration now is as to whether on the trial he was deprived of any right by the trial commissioner.
It is claimed, that; at the close of the proceeding before the trial commissioner, it was stated on behalf of the relator that, at the time of the occurrence which resulted in the charges being preferred against him, there were two or three citizens who gave their names to the relator, that he had no time to go and get them, but that he *581could get them if necessary in the case ; that they gave their names to the relator just as the other witnesses had given theirs to the complainant. The tidal commissioner then remarked that he did not think it' was necessary, not at that time anyway. There is nothing in this occurrence at the trial which indicates that the relator was deprived of any right whatever. It was not stated to the trial commissioner who these persons were, nor what they would testify to; nor .was it shown that any effort had been made to procure their attendance, nor was there any suggestion even of an application for an adjournment in order that these persons might be seen and their attendance procured. There had been a full investigation, apparently, before the trial commissioner. Notice of the charges was given to the relator on the sixth of April and the trial was set for the ninth of April. No excuse was given for not subpoenaing these persons, and nothing was before the commissioner but this simple statement of counsel, so vague and indefinite that it did not even amount to a request for further time. The casual remark of the commissioner above referred to was not a ruling; and if delay had been desired to procure the attendance of other witnesses, it should at least have been asked for.
The writ should be dismissed, with costs.
Present — Van Brunt, P. J., Barrett, Patterson, Ingraham and McLaughlin, JJ.
Writ dismissed, with costs.